 



Exhibit 10.22
SEVERANCE AGREEMENT AND RELEASE
     This Severance Agreement and Release (“Agreement”) is entered into as of
the 19th day of March, 2005 (the “Effective Date”). The parties to this
Agreement are Hastings Entertainment, Inc. (“Hastings” or the “Company”) and
Robert Berman (“Berman”).
Recitals
     1. Berman has been employed by Hastings as Vice President of Store
Operations. Berman has voluntarily resigned his employment with Hastings
effective March 19, 2005, in order to pursue other business opportunities.
     2. Hastings and Berman do not anticipate that there will be any dispute
between them or legal claims arising out of Berman’s separation from the
Company, but nevertheless desire to settle fully and finally any and all
differences, causes of action, claims, or disputes that might otherwise arise
out of Berman’s employment with the Company.
Agreement
     IN CONSIDERATION OF THE MUTUAL PROMISES CONTAINED HEREIN, IT IS AGREED AS
FOLLOWS:
     1. Temporary Continuation of Pay. Hastings will continue to pay Berman his
regular salary through March 31, 2005. These payments will be issued through the
Company’s payroll less all applicable taxes and withholding. Berman will receive
his vested employee benefits (including the bonus payable for the period ending
January 31, 2005 and three (3) weeks of vacation pay).
     2. Severance Benefits. Following his final date of employment, Hastings
agrees to pay Berman a sum equal to twelve (12) months of his current base
salary plus bonus computed at his bonus percentage for such period based upon an
assumed achievement of 100%, equal to $240,000.00, payable in one lump sum less
all applicable taxes and withholding. This payment will be made on or before
April 15, 2005.
     3. COBRA Payments. The Company will pay Berman’s (including his spouse)
COBRA costs for a period of fifteen (15) months. Hastings will pay all costs
directly through its third party administrator.
     4. Options. Any unvested Options granted pursuant to Option Grant No’s 500,
551, 605, 606, 671, and 672 will be vested as of April 1, 2005, and all Options
under such grants must be exercised on or before June 30, 2005. Any option
shares under such grants not exercised by such date will expire. All other
Options Grants remain in force as written.

     
SEVERANCE AGREEMENT AND RELEASE
  Page 1

 



--------------------------------------------------------------------------------



 



     5. Return of Property. Berman agrees to return to the Company any property
owned by the Company in a timely manner.
     6. Agreement Confidentiality. Berman represents and agrees that the
existence, terms and conditions of this Agreement shall be kept strictly and
completely confidential subject only to the following exceptions:

  A.   Berman may tell, on condition of confidentiality, his immediate family,
appropriate governmental agencies, such as the Internal Revenue Service,
Bankruptcy trustee, his investment adviser, attorneys, and accountant; and any
other person he is required to tell by law or must do so to effectuate this
Agreement.     B.   Berman may disclose relevant information regarding the terms
and conditions of this Agreement in response to a validly executed and served
subpoena or other court order. However, in so responding, Berman will advise the
court and all interested parties of the existence and substance of this
confidentiality agreement and will take all reasonable steps necessary to limit
his disclosure of confidential information governed by this Agreement.

     The phrase, “terms and conditions of this Agreement” means those terms and
conditions that appear on the face of the Agreement and any and all discussions,
information and documentation used, generated and/or relied upon in producing
this Agreement. Except to the extent necessary to enforce this Agreement, it is
further agreed that neither this Agreement nor any part thereof is to be used or
admitted into evidence in any proceeding of any character, judicial or
otherwise, now pending or hereafter instituted.
     7. Release. In consideration of the severance pay, severance benefits, and
other promises contained herein, and as a material inducement to Hastings to
enter into this Agreement, Berman hereby irrevocably and unconditionally
releases, acquits, forever discharges, and agrees to hold harmless Hastings and
its agents, assigns, directors, officers, employees, representatives, attorneys,
divisions, subsidiaries, affiliates and all persons acting by, through, under,
or in concert with any of them (hereinafter “the releasees”), from any and all
claims, causes of action, demands or liabilities whatsoever, whether known or
unknown or suspected to exist by Berman that he ever had or may now have against
the releasees, or any of them, including, without limitation, any claims, causes
of action, demands, or liabilities in connection with either Berman’s employment
with the Company or his resignation from the Company. This Agreement expressly
covers, but is not limited to, any claims that Berman may have raised under any
state or federal statutory or common law prohibiting discrimination in
employment on the basis of age, gender, disability, race, national origin,
religion, “whistleblower” or on any other basis prohibited by law including
claims arising under Title VII of the Civil Rights Act of 1964, Section 21.051
of the Texas Labor Code, and the Americans with Disabilities Act.

     
SEVERANCE AGREEMENT AND RELEASE
  Page 2

 



--------------------------------------------------------------------------------



 



     In addition and in consideration of the promises contained in this
Agreement, Berman hereby waives, releases and forever discharges, and agrees
that he will not in any manner institute, prosecute, or pursue, any complaint,
claim, charge, demand, or suit, whether in law or in equity, which asserts or
could assert at common law or any statute, rule or any grounds whatsoever, any
claim or claims under the federal Age Discrimination in Employment Act, 29
U.S.C. §621 et seq; against any one or all of the releasees with respect to any
event, matter, claim, damage, or injury, whether known or unknown, arising out
of his employment and resignation of employment with the Company and its
subsidiaries and/or the execution of this Agreement.
     8. Letter of Recommendation. Hastings will execute a letter of
recommendation on Berman’s behalf which letter will be subject to reasonable
approval by Berman. Hastings agrees to supply up to ten original copies for
Berman at his request. Any subsequent inquiry regarding Berman’s employment and
subsequent resignation will be addressed by supplying a copy of the letter of
recommendation or otherwise communicating its content.
     9. Reasonable Assistance & Cooperation. In consideration of the severance
payment and other benefits provided to Berman in this Agreement, Berman agrees
to provide reasonable assistance and cooperation to Hastings regarding certain
items and areas over which he managed or otherwise worked on while employed at
the Company, not to exceed twenty (20) hours per month or a total of 100 hours
overall. Berman acknowledges and agrees that his receipt of the severance
payment and other benefits provided for in this Agreement are contingent upon
his good faith efforts to provide reasonable assistance and cooperation during
the transition period identified in paragraph 1 above and thereafter.
     10. COBRA. Berman hereby acknowledges that Hastings or its authorized
designee has advised him that pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA) he has the right to elect continued coverage
under the Company’s group health plan at his own expense once Hastings stops
paying for his health insurance under paragraph 3. Such election must be made no
later than sixty (60) days after his resignation.
     11. No Admission of Fault on Behalf of Hastings. This Agreement shall not
in anyway be construed as an admission by Hastings, its agents, employees,
directors, officers, representatives, or assigns, or its subsidiaries, of any
act of wrongdoing whatsoever against Berman or any other person.
     12. Complete Agreement. This Agreement sets forth the entire agreement
between the parties hereto and fully supersedes any and all prior agreements or
understandings between the parties hereto pertaining to the subject matter
hereof.
     13. Acknowledgment of Right to Seek Counsel. Berman acknowledges that he
has a complete and unequivocal right to seek legal advice and/or representation
from any attorney of his choice regarding the matters set forth in this
Agreement. Berman acknowledges that he has either

     
SEVERANCE AGREEMENT AND RELEASE
  Page 3

 



--------------------------------------------------------------------------------



 



consulted with counsel and is satisfied with the representation he received with
respect to this Agreement, or he acknowledges that he has knowingly and
voluntarily waived his right to seek legal representation.
     14. Choice of Forum and Venue. The terms of this Agreement shall be
construed in accordance with the laws of the State of Texas. Any proceeding
brought to enforce or interpret this Agreement shall be brought in Potter
County, Texas.
     15. Time to Sign and Revoke Agreement. In accordance with the Older Workers
Benefit Protection Act, 29 U.S.C. §626(f)(l), Berman acknowledges and agrees
that he has the right to examine the terms of this Agreement for twenty-one
(21) calendar days from the date he first received this Agreement before
executing the Agreement, but has chosen to waive this right.
     Berman understands that for a period of seven (7) calendar days after he
executes this Agreement he has the right to revoke it and this Agreement shall
not become effective and enforceable until after the passage of this seven day
period without Berman having revoked it. Non-revocation shall be evidence by an
executed copy of the attached Statement of Non-Revocation. This Agreement may
not be revoked after the seven day period.
     16. Confidentiality, Non-Disclosure Following Termination and Covenant Not
to Compete. Berman acknowledges and stipulates that: 1) during the time he
worked for Hastings, he was placed in a position to become acquainted with
Hastings’ Proprietary and Confidential Information (defined below); 2) the use
or disclosure of Proprietary and Confidential Information by Berman, except as
expressly authorized by Hastings, is prohibited and would seriously damage
Hastings; 3) in addition to being given access to Proprietary and Confidential
Information, Berman received material benefits as a result of his employment,
including compensation and experience; and 4) in addition to the foregoing,
Berman is being given the severance benefits described in Paragraph 2, 3 and 4.
Therefore, Berman agrees as follows:

  A.   Berman shall not, without the prior written consent of Hastings, directly
or indirectly:

  (i)   disclose, divulge, furnish or make accessible to any person, or copy,
take or use in any manner, any of the Proprietary and Confidential Information
of Hastings;     (ii)   take any action that might reasonably or foreseeably be
expected to compromise the confidentiality or proprietary nature of any of the
Proprietary and Confidential Information of Hastings;     (iii)   fail to follow
the reasonable guidelines established by Hastings from time to time regarding
the confidential and proprietary nature of the Proprietary and Confidential
Information; or

     
SEVERANCE AGREEMENT AND RELEASE
  Page 4

 



--------------------------------------------------------------------------------



 



  (iv)   divulge, furnish or make accessible to any other employee of Hastings a
copy of this Agreement, or in any other manner divulge the contents thereof.

  B.   Berman agrees to return all documents, discs, files, software,
compilations of information, or any other materials provided or made available
to him by Hastings (including all copies of any such material) that contain
Proprietary and Confidential Information, as defined by this Agreement.     C.  
“Proprietary and Confidential Information” means all of the data, documents,
materials, information and ideas of Hastings, including, without limitation: any
and all applicant and employee records and information, customer and vendor
records and information, operation methods and information, marketing
information and strategies, accounting and financial information, internal
publications and memoranda, goodwill, this Agreement and its contents, computer
systems, software, and other matters considered proprietary or confidential by
Hastings. Proprietary and Confidential Information shall not include: (i) any
information or material that Berman can establish has become publicly available;
(ii) any information or material required to be disclosed by order of a court of
competent jurisdiction; or (iii) any otherwise confidential information or
material that Hastings’ Board of Directors allows to be disclosed by Berman, as
evidenced by the Board’s written consent for such disclosure.     D.   Covenant
Not to Compete.     (a)   Length of Time and Area. (1) For a period of two
(2) years after the Effective Date, Berman shall not accept any position, where
the performance of duties in that position will involve managing, controlling,
participating in, investing in, acting as consultant or advisor to, rendering
services for, or otherwise assisting any person or entity that engages in or
owns any business that derives a material portion of its revenues from the
retail multi-media entertainment business. For purposes of this Agreement,
“retail multi-media entertainment business” includes the businesses involved in
any one or more of the following: the sale of books, the sale of pre-recorded
music, the sale of pre-recorded video tapes, the sale of software, or the rental
of pre-recorded video tapes (whether any such product is new or used). A
material portion shall mean that ten percent (10%) or more of such person’s or
entity’s (including its affiliates) revenues is derived from the retail
multi-media entertainment business. This non-competition agreement is limited to
any person or entiry that operates in states in which Hastings operates as of
the Effective Date.

     
SEVERANCE AGREEMENT AND RELEASE
  Page 5



 



--------------------------------------------------------------------------------



 



  (b)   This section shall not prevent Berman from using general skills and
experience developed during employment with Hastings or other Hastings; or from
accepting a position of employment with another company, firm, or other
organization which competes with Hastings, if its business is diversified and
Berman is employed in a part of the business that is not related to the
multi-media entertainment business and provided that such position does not
require or permit the disclosure or use of Proprietary and Confidential
Information.     (c)   The ownership by Berman of ten percent (10%) or less of a
publicly-traded class of securities shall not be deemed a violation of this
Section 16.     (d)   Reasonableness of Limitations. Berman acknowledges and
agrees that the covenant not to compete contained this Section 16 is ancillary
to or part of this Severance Agreement and Release and that the limitations
contained in this covenant not to compete (1) are reasonable limitations as to
time, geographical area, and scope of activity to be restrained; (2) do not
impose a greater restraint than is necessary to protect the business interests
of Hastings, which, not by limitation, include the Proprietary and Confidential
Information; and (3) will not create a hardship on Berman.     (e)   Partial
Invalidity. If for any reason any court of competent jurisdiction determines
that the restrictions contained in this covenant not to compete are not
reasonable, that the consideration is inadequate, or that Berman has been
prevented from earning a livelihood, such restrictions should be interpreted,
modified, or rewritten to include as much of the duration, scope, and geographic
area identified in this Section 16 as will render such restrictions valid and
enforceable.     (f)   Nonsolicitation of Employees. For a period of two
(2) years following the Effective Date, Berman shall not directly solicit,
encourage, or induce any other employees of Hastings to terminate employment
with Hastings or employ or offer employment to any such other employee of
Hastings.

     17. Assignment of Intellectual Property.

  A.   Berman agrees that any idea, innovation, concept, useful article,
software, program, database, system, modification to an existing system or
program, or other analytical tool he created or developed as part of his
employment with Hastings (collectively referred to as “Development”) shall be
the sole exclusive property of Hastings, and Berman agrees that he retains no
intellectual property rights in any such Development. As such, Berman

     
SEVERANCE AGREEMENT AND RELEASE
  Page 6

 



--------------------------------------------------------------------------------



 



      expressly assigns to Hastings all right, title and interest in any and all
Developments, made or conceived solely or jointly by Berman, whether or not such
Developments are patentable, copyrightable, or protectable in any other manner,
that relate in any way to the business or operations of Hastings.     B.   The
assignment of any Development only applies to any Development(s) created while
Berman was employed by Hastings.     C.   To the extent Berman claims that any
Development was his own intellectual property prior to the date he began his
employment with Hastings, Berman agrees to list such Development below, with a
brief description that is sufficient to allow the parties to easily identify
what Berman claims as his own. Berman claims the following Development(s) as his
own creation prior to the date he began his employment with Hastings, and does
not assign his right, title and interest in such Development(s) to Hastings:  
 
    NONE
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
            (Write “NONE” if no prior Developments exist).     D.   Excluded
from Berman’s assignment of his Developments are the following, which Berman
cannot assign to Hastings because of a prior agreement with
                                        , which is effective
until                    .  
 
    NONE
 
     
 
            (Write “NONE” if no prior agreements exist).     E.   Hastings and
its licensees are not required to designate Berman as the author or creator of
any Development assigned in this paragraph 15 when distributing the Development
publicly or otherwise. To the extent Berman writes any article in any
publication or trade journal referencing or relating to any Development, the
article shall be considered a joint work of Hastings and Berman, shall recognize
both Hastings and Berman as joint authors, and shall include information
identifying Berman as an employee of Hastings.

     
SEVERANCE AGREEMENT AND RELEASE
  Page 7

 



--------------------------------------------------------------------------------



 



     18. Right to Injunctive Relief and Other Remedies. If it is determined that
Berman has breached any of the covenants contained in paragraphs 14, 16, or 17,
Hastings may obtain an injunction prohibiting such breach. Berman expressly
stipulates and agrees that his obligations under this Agreement are specifically
enforceable by temporary and permanent injunctive relief. Berman further agrees
that Hastings shall not be required to post a bond in order to obtain injunctive
relief against Berman for violating any of the covenants contained in paragraphs
4,14, or 15, or if a bond is required by law or by any court of competent
jurisdiction, Berman hereby agrees to a bond in the lowest amount permitted by
law. Nothing in this paragraph shall be deemed to deny Hastings the right to
seek damages, or any other remedy that may be available, in addition to the
injunctive provided herein.
     19. Notices. All communications and notices between the parties hereto
shall be given at the following addresses:
Hastings Entertainment, Inc.
c/o Dave Moffatt, Vice-President Human Resources
3601 Plains Blvd.
Amarillo, Texas 79102
Robert Berman
                                        
Amarillo, Texas 79109
Notice under this Agreement will be considered to have been accomplished on the
date the party deposits in the United States Mail a copy of the notice at issue,
which must be properly addressed using the addresses identified in this
paragraph, postage prepaid with adequate postage thereon.
     20. INDEMNITY. BERMAN AGREES TO INDEMNIFY, RELEASE, DEFEND AND HOLD
HARMLESS HASTINGS AND ITS EMPLOYEES, AFFILIATES, AND ASSIGNS FROM ANY AND ALL
LIABILITY, CLAIMS, LOSSES, COSTS, ATTORNEYS’ FEES AND/OR DAMAGES OF ANY SORT
THAT ARISE OR RESULT FROM THE BREACH OF ANY WARRANTIES OR REPRESENTATIONS MADE
IN THIS AGREEMENT.
     HASTINGS AGREES TO INDEMNIFY, RELEASE, DEFEND AND HOLD HARMLESS BERMAN FROM
ANY AND ALL LIABILITY, CLAIMS, LOSSES, COSTS, ATTORNEYS’ FEES AND/OR DAMAGES OF
ANY SORT THAT ARISE OR RESULT FROM THE PERFORMANCE OF BERMAN’S DUTIES CONDUCTED
IN GOOD FAITH WHILE ACTING ON HASTINGS’ BEHALF OR THE BREACH OF ANY WARRANTIES
OR REPRESENTATIONS MADE BY IT IN THIS AGREEMENT.

     
SEVERANCE AGREEMENT AND RELEASE
  Page 8

 



--------------------------------------------------------------------------------



 



     BY SIGNING BELOW, Berman ACKNOWLEDGES THAT HE HAS READ AND CAREFULLY
CONSIDERED THIS AGREEMENT AND UNDERSTANDS THAT IT IS A FULL RELEASE OF ALL
CLAIMS KNOWN OR UNKNOWN. Berman ACKNOWLEDGES AND AFFIRMS THAT HE HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS CONCERNING THIS AGREEMENT AND HE HAS HAD HIS
QUESTIONS ANSWERED TO HIS COMPLETE SATISFACTION. Berman ACKNOWLEDGES THAT HE IS
SIGNING THIS AGREEMENT FREELY AND VOLUNTARILY.

     
 
  HASTINGS ENTERTAINMENT, INC, a Texas Corporation
 
   
 
  By:     Dave Moffatt
 
  Title:  Vice President Human Resources
 
  on Behalf of the Corporation
 
   
(LESLY A. BELLAH) [d35213d3521301.gif]
  EMPLOYEE
 
   
 
 
-s- Robert Berman
 
  Robert Berman
 
 
     3-25-05
 
  Date

State of   TEXAS     
County of  POTTER     
This instrument was acknowledged before
me on 25 day of march, 2005 by DAVE [ILLEGIBLE]-VP. HUMAN RESOURCES.
-s- LESLY A. BELLAH
Notary Public Signal
My commission Expiries 1-28-2009
STATEMENT OF NON-REVOCATION
     By signing below, I hereby verify that I have chosen not to revoke my
Agreement to and execution of the “Severance Agreement and Release” dated 3 -25
- 05 between myself and HASTINGS ENTERTAINMENT, INC. My signature below confirms
my continued agreement to the terms of that Agreement in all its particulars
including my release and waiver of any and all claims relating to my employment
and voluntary resignation of employment with HASTINGS ENTERTAINMENT, INC.

     
SEVERANCE AGREEMENT AND RELEASE
  Page 9

 



--------------------------------------------------------------------------------



 



     
-s- Robert Berman
        4-4-05
 
   
Robert Berman
  Date
 
   
ACCEPTED BY: Dave Moffatt
        4-8-05
 
   
 
  Date
Print Name & Title: Dave Moffatt
   
                                        VP HR
   

NOTICE: DO NOT SIGN, DATE OR RETURN THIS DOCUMENT UNTIL EIGHT (8) DAYS AFTER YOU
SIGN THE “SEVERANCE AGREEMENT AND RELEASE.”

 